Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraph 27 of the specification, “dispersed” olefin copolymer should be “dispersant” olefin copolymer.  
Appropriate correction is required.

Claim Objections
Claims 5-6 are objected to because of the following informalities:  In claim 5, “kinetic” should be “kinematic”. In claim 6, “Brookefield” should be “Brookfield”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (U.S. PG Pub. No. 2021/0147760).
In paragraph 9 Vincent discloses a lubricating composition comprising a base oil, as recited in component (A) of claim 1, a functionalized ethylene-alpha olefin copolymer, which is an olefin copolymer as recited in component (B) of claim 1, and a poly(meth)acrylate polymer. In paragraphs 42-44 Vincent discloses that the poly (meth)acrylate can be a poly (alkyl(meth)acrylate), as recited in component (C) of claim 1. In paragraph 38, Vincent discloses that the olefin copolymer can have a weight average molecular weight of 50,000 to 200,000, overlapping the range recited in claim 1. In paragraph 40, Vincent discloses that the olefin copolymer can be present in an amount of 0.05 to 3%, or 0.1 to 1.2% by weight, overlapping the range recited in claim 
	The composition of Vincent must be prepared by blending the components, as recited in claim 9. In paragraphs 11 and 145-146, as well as the reference’s claim 42, Vincent discloses including the composition in an internal combustion engine, meeting the limitations of the device comprising the composition of claim 10. ‘
The difference between Vincent and the currently presented claims is that some of the ranges of Vincent overlap or encompass the claimed ranges rather than falling within them. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1-4 and 9-10 are therefore rendered obvious by Vincent.

	
Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grisso (U.S. PG Pub. No. 2017/0088789).

The composition of Grisso must be prepared by blending the components, as recited in claim 9. In paragraphs 102-105 Grisso discloses a method of lubricating a mechanical device with the composition, leading to a device meeting the limitations of claim 10. The device maybe a hydraulic device, in which case the device and method further meet the limitations of claims 11-12 where the device is a hydraulic system. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1-4 and 9-12 are therefore rendered obvious by Grisso.

Claims 1-3, 5-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (U.S. PG Pub. No. 2015/0057202) in view of Vinci (U.S. PG Pub. No. 2008/0015131).
In paragraphs 11-28 Nakao discloses a lubricating oil for transmissions comprising a base oil, as recited in component (A) of claim 1, and a poly (alkyl(meth)acrylate), as recited in component (C) of claim 1, where the poly(meth)acrylate comprises two poly(meth)acrylates (B-1) and (B-2), where (B-2) is present in an amount of 0.05 to 10% by weight, overlapping the range recited for component (C) of claim 1, and has a weight average molecular weight of 20,000 to 100,000, within the range recited in claim 2. It is noted that the open-ended “comprising” language of the claims allows for the claimed composition to include additional components, such as the poly(meth)acrylate (B-1) of Nakao. It is also noted that Nakao discloses in paragraph 122 that the total concentration of poly(meth)acrylate also overlaps the range recited for component (C) of claim 1. 
In the Table following paragraph 195, Nakao discloses that the compositions can have a viscosity at 40° C within the range recited in claim 5. In paragraph 148 Nakao 
i) Nakao discloses in paragraph 132 that the composition can further comprise ethylene-olefin or styrene-diene copolymers, which are olefin copolymers as recited in component (B) of claim 1, but does not recite specific suitable olefin copolymers.
ii) Nakao does not specifically disclose the pour point of the lubricant oil composition. This relates to claim 7.
With respect to i), Vinci discloses in paragraph 26 a polymeric composition comprising an ethylene-olefin copolymer and an alkyl acrylate copolymer, and in paragraph 55 notes that acrylates are defined to include methacrylates as well. In paragraph 51 Vinci discloses that the ethylene-olefin copolymer has a number average molecular weight ranging from about 600 to about 5,000, and a polydispersity of about 1.1 to about 3, leading to a weight average molecular weight of about 660 to about 15,000, overlapping the range recited for component (B) of claim 1. In paragraph 26 Vinci discloses that the ethylene-olefin copolymer and alkyl acrylate copolymer are present in a ratio of 1:99 to 99:1, encompassing the range recited in claim 3, and, based on the concentration of poly(meth)acrylate taught by Nakao, leading to an olefin copolymer concentration overlapping the range recited for component (B) of claim 1. 
It would have been obvious to one of ordinary skill in the art to include the ethylene-olefin copolymer of Vinci in as the ethylene-olefin copolymer in the composition of Nakao, since Vinci discloses that it is a suitable ethylene-olefin copolymer for use in combination with a (meth)acrylate polymer, and teaches in paragraphs 11-12 that the combination is useful in transmission fluids and hydraulic fluids, such as those of Nakao. It is noted that while Nakao teaches in paragraph 133 that the composition preferably does not contain any pour point depressants or viscosity index improvers having a weight-average molecular weight of 10,000 or greater, other than the poly(meth)acrylate, preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
With respect to ii), Nakao discloses in paragraph 37 that the base oil has a pour point of -25° C to -50° C, overlapping the range recited in claim 7, and teaches throughout the disclosure, for example in paragraphs 118-119 and 134 that the composition has excellent low temperature properties and fluidity, and that additional additives do not hinder the low temperature properties of the composition. It is therefore apparent that the compositions of Nakao have pour points at least overlapping the range recited in claim 7. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claim 7 is therefore also rendered obvious by Nakao.
In light of the above, claims 1-3, 5-7, and 9-12 are rendered obvious by Nakao in view of Vinci.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771